Citation Nr: 0335834	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar syndrome with herniated nucleus pulposus 
at L5-S1.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1990.  
He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the RO that granted 
service connection for chronic lumbar syndrome with herniated 
nucleus pulposus at L5-S1 and assigned a 10 percent 
evaluation therefor, effective from July 16, 1998.  The 
veteran is challenging the initial evaluation assigned.  See, 
e.g., Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


REMAND

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was pending 
at the RO.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003-after the veteran's 
appeal was certified to the Board-further amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine.  
See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  The latter amendments became 
effective on September 26, 2003.  Id.   Inasmuch as these 
changes in law became effective during the pendency of the 
veteran's appeal and appear to be liberalizing in some 
respects, they should be applied to his claim.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (holding that most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they 
affect only prospective relief).  Accordingly, and because 
the veteran has not yet been notified of the new provisions, 
the Board will remand the case to the RO in order to avoid 
the possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

The Board will also remand the case so that further action 
can be taken to comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  As part of that notice, 
VA is required to indicate which information and evidence, if 
any, the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If information or evidence is required of the 
claimant, he is to be given one year to provide it.  See 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) ("The statute is clearly intended 
to provide claimants with one year to submit the requested 
evidence.").

In the present case, the record shows that the RO sent the 
veteran a VCAA notice letter in July 2001.  Although the 
letter was sent in connection with the claim here on appeal, 
it was directed at informing the veteran of the information 
and evidence necessary to substantiate a claim for service 
connection, rather than a claim for a higher initial 
evaluation.  In addition, the RO directed the appellant to 
send the information describing additional evidence or the 
evidence itself to the address at the top of the letter 
"within 60 days of the date of this letter."  Accordingly, 
because the letter was directed to an issue not on appeal, 
and because the reference to a 60-day time limit may have 
been misleading to the veteran, the Board finds the letter 
insufficient to satisfy the notice requirements of the VCAA.  
Consequently, because VA has made these notice requirements 
retroactively applicable to pending claims,  see VAOPGCPREC 
7-2003 (Nov. 19, 2003) and Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates), and because the 
Board's regulatory authority to issue VCAA letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action.

The Board also finds the veteran should be re-examined.  This 
is necessary because the record contains evidence from the 
veteran and his physician, Dr. Samson, suggesting that the 
veteran's service-connected low back symptomatology may have 
increased in severity since the time of his last VA 
compensation examination in June 2000.  See 38 C.F.R. 
§ 3.327(a) (2003); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, DC. for the 
following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  
They should be informed that they have one 
year to submit any required information 
and evidence.

2.  After the veteran and his 
representative have had an opportunity to 
respond to the VCAA notice letter, and the 
record is otherwise complete, the RO 
should arrange to have the veteran 
scheduled for an examination for purposes 
of assessing the severity of his service-
connected low back disability.  The 
examiner should review the claims file and 
all indicated testing should be conducted.  
The examiner should indicate whether the 
veteran exhibits muscle spasms or guarding 
and, if so, whether muscle spasms occur on 
extreme forward bending and whether the 
muscle spasms and/or guarding are severe 
enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; 
whether there is any listing of the spine, 
a positive Goldthwaite's sign, or evidence 
of osteoarthritic changes or narrowing of 
joint spaces; and whether there is any 
abnormal mobility on forced motion.  The 
examiner should also indicate the 
frequency and duration of attacks 
attributable to intervertebral disc 
syndrome of the low back, and should note 
whether the condition is manifested by 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc(s).  Finally, the examiner should 
conduct range of motion studies on the low 
back.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If there 
is clinical evidence of pain on motion, 
the examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon best medical 
judgment (which will necessarily involve 
some degree of estimation), as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is demonstrated 
clinically).  Specifically, the examiner 
should indicate whether the overall low 
back disability picture, in terms of 
limited motion, and including weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or flare-
ups, is best equated with (1) slight, (2) 
moderate, or (3) severe limitation of 
motion in the lumbar spine, and (1) mild, 
(2) moderate, (3) severe, or (4) 
pronounced intervertebral disc syndrome.  
A complete rationale for all opinions 
expressed should be provided.

3.  The RO should then take adjudicatory 
action on the claim here at issue. In so 
doing, the RO should consider and apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider and apply the 
more favorable version of the applicable 
rating criteria in effect during the 
pendency of his appeal.  If the benefit 
sought remains denied, the RO should 
furnish an SSOC to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, both the old and new versions 
of the rating criteria applicable to 
intervertebral disc syndrome and 
disabilities of the thoracolumbar spine, 
to include the former version of 
Diagnostic Code 5292.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


